 


109 HR 611 IH: Haiti Economic and Infrastructure Reconstruction Act
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 611 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Foley (for himself, Mr. Rangel, and Mr. Shaw) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To authorize the establishment of a program to provide economic and infrastructure reconstruction assistance to the Republic of Haiti, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Haiti Economic and Infrastructure Reconstruction Act. 
2.Economic and Infrastructure Reconstruction Program for the Republic of Haiti 
(a)Program authorizedThe President is authorized to establish an economic and infrastructure reconstruction program for the Republic of Haiti, to be known as the Haiti Economic and Infrastructure Reconstruction Program (in this section referred to as the Reconstruction Program), under which individuals who are recruited into the Program will be deployed to Haiti to provide assistance to the Government of Haiti related to economic and infrastructure reconstruction and development. 
(b)AppointmentIf the President establishes the Reconstruction Program under subsection (a), the President shall appoint an officer or employee of the Bureau for Latin America and the Caribbean of the United States Agency for International Development to serve as the Director of the Reconstruction Program. The Director shall possess expertise with respect to— 
(1)Haiti; or 
(2)economic, educational, judicial, law enforcement, healthcare, or infrastructure reconstruction and recovery efforts in developing countries. 
(c)CoordinationThe Director shall coordinate with appropriate officials from the Government of Haiti to identify ministries and agencies of the Government of Haiti that require assistance concerning the reconstruction and development in Haiti with respect to— 
(1)the economy, including a special emphasis on the development of private and public domestic and foreign business investment; 
(2)the educational system, including a special emphasis on the development of school facilities, teacher training programs, and administration management programs;  
(3)the judiciary and the rule of law; 
(4)the healthcare system; and 
(5)the infrastructure. 
(d)Recruitment of individuals for participation in the Reconstruction Program 
(1)Required qualificationsThe Director shall recruit individuals who are citizens of the United States and who possess— 
(A)at minimum, a four-year college or university degree awarded from an accredited college or university located in the United States; or 
(B)such skills or expertise as the Director determines to be relevant or appropriate to carry out the Reconstruction Program. 
(2)Haitian-AmericansTo the maximum extent practicable, the Director shall recruit Haitian-Americans. 
(e)Use of fundsThe Director shall use funds appropriated for the Reconstruction Program to— 
(1)cover the costs of housing, in such amounts as the Director determines to be appropriate, for individuals who are deployed to Haiti to carry out the Reconstruction Program; and 
(2)pay such individuals a salary, in such amounts as the Director determines to be appropriate, taking into consideration the expertise of an individual and the position in the Reconstruction Program held by such individual. 
(f)Length of deployment in Haiti 
(1)One yearIndividuals recruited under subsection (d) may be deployed to Haiti under the Reconstruction Program for no longer than one year. 
(2)ExceptionIf the Director determines that an extended period of deployment for any individual is appropriate, and such individual consents to such extension, the Director may extend the deployment of such individual for no longer than two additional years. 
(g)Reports 
(1)First interim reportNot later than six months after the date of the enactment of this Act, the President shall submit to Congress a first interim report regarding the Reconstruction Program. 
(2)Second interim reportNot later than 12 months after the date of the enactment of this Act, the President shall submit to Congress a second interim report regarding the Reconstruction Program. 
(3)Final reportNot later than 18 months after the date of the enactment of this Act, the President shall submit to Congress a final report regarding the Reconstruction Program. 
(4)ContentsThe interim and final reports shall include information relating to the following: 
(A)A description and explanation of the process of recruitment of individuals for participation in the Reconstruction Program, including a description and explanation of— 
(i)the selection criteria used; and 
(ii)any incentives offered and the cost of such incentives. 
(B)The number of individuals recruited and the ministry or agency and the locality in which each individual is placed. 
(C)The potential for expansion of the Reconstruction Program. 
(h)Infrastructure definedIn this section, the term infrastructure means a road, highway, bridge, tunnel, airport, mass transportation vehicle or system, intermodal transportation facility, waterway, commercial port, drinking or waste water treatment facility, solid waste disposal facility, pollution control system, and gas, electricity, and oil utilities. 
(i)Authorization of appropriationsThere are authorized to be appropriated to the President to carry out this section such sums as may be necessary for each of the fiscal years 2006 through 2011. It is the sense of Congress that at least $3,000,000 should be made available for each of those fiscal years to carry out this section. 
3.Healthcare Assistance Program for Haiti 
(a)Healthcare program authorizedThe President is authorized to establish a healthcare assistance program for Haiti, to be known as the Haiti Healthcare Assistance Program (in this section referred to as the Healthcare Program), under which grants may be made to qualified nongovernmental organizations to establish programs in Haiti related to the prevention of infectious diseases in Haiti. 
(b)CoordinationIf the President establishes the Healthcare Program under subsection (a), the President shall seek to work with appropriate officials from the Government of Haiti and with appropriate individuals from international financial institutions, civil society, nongovernmental organizations, and international organizations to work in coordination and cooperation with qualified nongovernmental organizations. 
(c)Use of grant fundsA qualified nongovernmental organization that receives a grant through this section shall use the grant to promulgate a comprehensive and integrated strategy to combat and control infectious diseases in Haiti through the establishment of a comprehensive healthcare infrastructure in Haiti that focuses on education, prevention, care, treatment, support, capacity development, and other related activities. 
(d)Satisfaction of criteria to be considered a qualified nongovernmental organizationThe Administrator of the United States Agency for International Development shall promulgate criteria that shall be satisfied by a nongovernmental organization in order for such organization to be considered a qualified nongovernmental organization for purposes of this section. 
(e)Healthcare infrastructure definedIn this section, the term healthcare infrastructure means an inpatient or outpatient hospital, clinic, or medical facility and medical programs, including programs for hiring physicians, nurses, or other medical personnel and programs for acquiring transportation and communications systems for medical purposes. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the President to carry out this section such sums as may be necessary for each of the fiscal years 2006 through 2011. It is the sense of Congress that at least $3,000,000 should be made available for each of those fiscal years to carry out this section. 
 
